Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2007 SAN JOAQUIN BANCORP (Exact name of registrant as specified in charter) California 000-52165 20-5002515 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Identification No.) Incorporation) 1000 Truxtun Avenue, Bakersfield, California 93301 (Address of Principal Executive Offices) (Zip Code) 661-281-0360 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 18, 2007, the Registrant announced its earnings for the quarter ended September 30, 2007. Attached as Exhibit 99.1 and incorporated herein by reference is a copy of the press release dated October 18, 2007. Item 9.01. Financial Statements and Exhibits. (c) The following exhibits are included with this Report: Exhibit 99.1 Press release dated October 18, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SAN JOAQUIN BANCORP By: /s/ Stephen M. Annis Executive Vice President and Chief Financial Officer Date: October 22, 2007
